Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of Baales (DE 102016214547) and Shinno (US 20180286378) fail to disclose or suggest each and every feature of independent claims 1 and 4. In particular, Applicant argues, the combination fails to disclose i) performing the controlling features of the claimed methodology in advance of impacting the unevenness of the road, and ii) commanding a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle to reduce the pitching motion of the vehicle. 
This argument is unpersuasive for the reasons as given in response to the more detailed arguments below. 
In regards to point i) above, Applicant argues that when considering Baales as a whole, the camera system is only used to provide a pre-warning to the pitch movement detection device so that it can be in an activated state to more quickly detect and counteract the pitching movement once it occurs, and therefore not used to actually control pitch movement. Further, that the previously cited sentence of [0055] which states a signal input from the body sensor or the camera, this interpretation is inconsistent with the remaining disclosure of Baales and relying on this one sentence does not consider the reference as a whole. That as such, nothing in Baales suggests performing pitch motion reduction control features in advance of impacting the unevenness of the road. 
However, while as the Applicant suggests, Baales does teach using the camera to provide a pre-warning ([0034]), the camera is also used for far more than merely a warning. As stated in [0055] and also stated in [0051] the pitching movement device receives input signals of the front camera, and then as explained in [0055] and [0052] a control signal to compensate the pitching movement is determined. As the camera images the area ahead of the vehicle, the signal from the camera is provided to determine a control signal to compensate pitching movement. 
When looking at the context of the pre-warning, it can be clearly seen that this is based on a prediction of pitching and enables more rapid control ([0034]-[0037]). Likewise, when viewing this in context of the application as a whole, a pre-warning is given and the vehicle is controlled based upon the control signals from the camera. There is no inconsistency here, simply a pre-warning is given predicting a pitching movement and then control is performed using the image signals before reaching the unevenness and explained in [0055], as well as [0051] and [0052]. The Examiner at no point relied upon a solitary sentence to teach Baales, but rather the greater disclosure of the Application including specific citations. 
If anything, it is the understanding of the Examiner that interpreting the pre-warning to only be applicable to controlling pitching movement once it occurs is not considering the reference as a whole and leaves out the greater disclosure. While the reference does explain the pre-warning and activation of the pitching movement detection device allow for quickly and reliably detecting pitching movement, this is not limited to detecting when it will occur, but rather also discussing predictions and determinations of pitching movement based on image data of unevenness ahead of the vehicle, see, for example, paragraphs [0037], [0051], and [0055]. 
As such, Baales teaches exactly this limitation and there is no inconsistency. This argument is unpersuasive. 
In regards to point ii) above, Applicant argues Baales fails to disclose or suggest commanding a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion, and the advancement speed of the vehicle. Rather, Baales only teaches commanding an acceleration event, if needed, based only on the advancement speed of the vehicle. Further, that the only parameter in Baales for triggering an acceleration event is a braking event slowing the vehicle forward speed enough to be noticeable. Applicant continues that the braking event for damping the pitching moment and acceleration event, if needed for maintaining forward speed of the vehicle are not the same as the claimed feature of a sequence of decelerations and accelerations, much less based on the claimed three parameters. 
However, Baales teaches maintaining vehicle speed when overcoming an unevenness. This process begins by determining the unevenness based on image data ahead of the vehicle and a pitching moment caused by this unevenness is determined. This is an estimated level of pitching motion, where as Baales explains and is inherent to any and all unevenness, movement of a vehicle occurs when traveling over uneven ground ([0008]), where the relevant movement to this reference is pitch. As such, this pitching motion is determined at least in part based on a profile of unevenness. Following the pitching moment determination, a control signal is determined and output based on the pitching moment to brake the wheels, which is a deceleration. Next, a drive torque is adjusted to maintain vehicle speed, which is an acceleration. This is explained in [0055] and shown in figure 2. This alone is a sequence of a deceleration and an acceleration. As speed is maintained, this is also a function of the advancement speed of the vehicle. The methods are repeated as long as necessary, which results in the deceleration and acceleration being re-evaluated and re-output, which is a sequence of decelerations and accelerations. 
As such, the only parameter for an acceleration event is not a braking event, but rather the parameter is based upon speed, both deceleration and acceleration are performed repeatedly forming a sequence to mitigate pitching motion, where the deceleration and acceleration sequences are based upon the determined unevenness profile, the estimated level of pitching motion, and the speed of the vehicle. 
Therefore this argument is unpersuasive. 
Applicant argues Shinno fails to cure the challenged deficiencies. 
However, Shinno is not required to cure any challenged deficiency and therefore this argument is unpersuasive. 
Applicant states that the parallel European application has been amended similarly and allowed over Baales.
The Examiner thanks the Applicant for providing this information. 
In regards to dependent claims 8 and 9, Applicant argues the cited disclosure of [0009] is quite general and does not recite the claimed sequence of decelerations and accelerations during and after the vehicle has impacted the unevenness of the road. 
However, this argued limitation is in no way recited in the claims. Claims 8 and 9 clearly recite “so as to reduce the pitching motion of the vehicle during and after impacting the unevenness of the road” not that the sequence of decelerations and accelerations happen both during and after the vehicle has impacted the unevenness of the road. This is suitably more general and as such an equally more general citation to reject this is perfectly appropriate. As stated in [0009] of Baales, the object of the invention is to reduce overall pitching motion caused by unevenness, which is clearly both during and after the vehicle travels over the unevenness. 
If the Applicant believes this argued language to be a key feature of the Application, the Examiner strongly encourages them to amend this language into the claims. As such, this argument is exceptionally unpersuasive. 
Applicant argues the dependent claims are in a condition for allowance.
This argument is unpersuasive for the reasons as given above and each independent claim has been fully rejected. 
Additionally, while not intended to be incorporated into any rejection below and not intended to do so here, new Non-Patent Literature reference from Car Talk, “Today: What's the best way to approach a speed bump?” suggests slowing a vehicle down to a speed of 3 MPH to overcome a speed bump is ideal to minimize damage. This is a deceleration event prior to reaching an unevenness. Likewise, it would not be a considerable leap for one of ordinary skill in the art to reason that if one were decelerated to below this ideal speed, they could then speed up again, and when this is repeated a sequence of accelerations and decelerations is performed based at least upon the estimated pitching motion and advancement speed of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baales (DE 102016214547) in view of Shinno et al. (US 20180286378).
In regards to claim 1, Baales teaches a method for controlling a balance of a moving motor vehicle (Fig 2), the method comprising: 
correcting a pitching motion of the moving vehicle when overcoming an unevenness of a road by means of accelerations and/or decelerations of the moving vehicle by a value correlated to the unevenness of the road, wherein an unevenness profile is determined based on monitoring the road ahead of the moving vehicle and the pitching motion is predictively corrected based on such monitoring; ([0055] in step 13 an input signal from either a body sensor or a camera are evaluated at the pitching movement detection device and at step 15, a control signal is determined relating to the pitching moment observed including the output of braking torque supplied to the wheels to reduce the pitching moment. This is a deceleration of the moving body and is correlated to the pitching moment. [0051] the front camera provides optical recordings as input signals recording the ground in the front region of the vehicle and the pitching moment is determined relative to the ground being traveled on, determining ground waves and potholes present ahead of the vehicle. [0032] camera supplies 3D image recordings of ground located shortly in front of vehicle in direction of travel, used to detect features that trigger pitching movement of the vehicle.)
wherein the method further comprises: 
equipping the vehicle with a video camera configured to monitor the road ahead of the vehicle and for detecting a level of unevenness of the road, ([0032] [0051] vehicle has front mounted environmental camera that observes the ground in front of the vehicle in the direction of travel and is used to detect features of the road the trigger pitching movement, including ground waves, potholes, and curb edges.)
processing video shots made by said video camera to determine the unevenness profile and estimating a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, ([0032] [0033] camera records 3D images of ground. As a series of images are recorded in succession this is a video. This is a profile of unevenness. Recordings are evaluated to infer pitching motion based on ground features. [0028] driving over uneven ground slows the vehicle, so driving torque can be compensated to not impair vehicle speed and [0005] pitching movement is a function of speed and acceleration of the vehicle.) and
controlling, in advance of impacting the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle. ([0055] in step 13 input signals from camera are evaluated to determine pitching moment ahead of vehicle. In step 15, a control signal is determined based on the pitching moment using wheel braking to reduce the pitching moment. At step 16, the control signal is output and braking is performed and the determined pitching moment is compensated. At step 17, drive torque is adjusted to maintain vehicle speed and output at step 18. The processing is repeated. This provides for applying a vehicle deceleration to reduce pitching motion based on an unevenness profile of the road ahead of the vehicle, an estimated pitching motion, and the speed of the vehicle and operates over a sequence of decelerations when more than one deceleration is appropriate over repeated cycles.) 
	Baales does not teach: 
correcting a pitching motion of the moving vehicle when overcoming an unevenness of a road by means of accelerations and/or decelerations of the moving vehicle by a value correlated to the unevenness of the road, wherein an unevenness profile is determined based on monitoring the road ahead of the moving vehicle and the pitching motion is predictively corrected based on such monitoring, the unevenness profile including a height of the unevenness of the road;
equipping the vehicle with a video camera configured to monitor the road ahead of the vehicle and for detecting a level of unevenness of the road, wherein the level of unevenness of the road includes a height of the unevenness,
However, Shinno teaches determining the height, size, and shape of road surface irregularities using a stereo camera ([0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Baales, by incorporating the teachings of Shinno, such that when determining the unevenness of the road ahead of the vehicle, the size, shape, and height of any road surface irregularities are also assessed. 
The motivation to do so is that, as acknowledged by Shinno, this allows for at least an assessment of the noise within the vehicle and thereby an assessment of the comfort of the passengers and likewise improving their comfort ([0003]). 

In regards to claim 4, Baales teaches a system for controlling a balance of a moving motor vehicle when overcoming an unevenness of a road by means of an acceleration and/or a deceleration of the vehicle by a value correlated to a level of unevenness of the road, the vehicle including an engine, a braking system, an engine control unit, a braking system control unit, and a video camera all operatively associated with a control system, the system comprising: (Fig 1, [0027] vehicle has engine control unit which must control an engine. [0053] electronic brake control must include brake system and must a braking system control unit to control the electronic brake. [0051] camera 10 provides input of area in front of vehicle to determine pitching movement. [0052] control signal is output to reduce pitching movement.)
the control system including a processing unit operatively connected to said video camera, to the engine control unit and to the braking system control unit and configured to: ([0033] includes at least image processor. [0027] engine control unit must include processing unit and would not be able to process information without one.)
determine an unevenness profile based on the detected level of unevenness of the road ahead of the vehicle by the video camera, ([0032] [0033] camera records 3D images of ground. As a series of images are recorded in succession this is a video. This is a profile of unevenness.)
estimate a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, ([0032] [0033] camera records 3D images of ground, which is unevenness profile. Recordings are evaluated to infer pitching motion based on ground features. [0028] driving over uneven ground slows the vehicle, so driving torque can be compensated to not impair vehicle speed and [0005] pitching movement is a function of speed and acceleration of the vehicle.) and 
control, in advance of impacting the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile, the estimated level of pitching motion of the vehicle, and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle. ([0055] input signals from camera are evaluated to determine pitching moment ahead of vehicle. A control signal is determined based on the pitching moment using wheel braking to reduce the pitching moment. The control signal is output and braking is performed and the determined pitching moment is compensated. Drive torque is adjusted to maintain vehicle speed and output. The processing is repeated. This provides for applying a vehicle deceleration to reduce pitching motion based on an unevenness profile of the road ahead of the vehicle, an estimated pitching motion, and the speed of the vehicle and operates over a sequence of decelerations when more than one deceleration is appropriate over repeated cycles.)
	Baales does not teach:
determine an unevenness profile based on the detected level of unevenness of the road ahead of the vehicle by the video camera, wherein the level of unevenness of the road includes a height of the unevenness,
estimate a level of pitching motion of the vehicle based on the determined unevenness profile and an advancement speed of the vehicle, the unevenness profile including a height of the unevenness of the road,
However, Shinno teaches determining the height, size, and shape of road surface irregularities using a stereo camera ([0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Baales, by incorporating the teachings of Shinno, such that when determining the unevenness of the road ahead of the vehicle, the size, shape, and height of any road surface irregularities are also assessed. 
The motivation to do so is that, as acknowledged by Shinno, this allows for at least an assessment of the noise within the vehicle and thereby an assessment of the comfort of the passengers and likewise improving their comfort ([0003]).

In regards to claim 7, Baales, as modified by Shinno, teaches the system according to claim 4, wherein the control system is configured to reduce the pitching motion of the vehicle by the sequence of decelerations and accelerations of the vehicle as a function of the unevenness profile and an advancement speed of the vehicle without controlling or acting on dampening features of shock absorbers of the vehicle. ([0025] suspension movement is maintained and not deflected additionally.)

In regards to claim 8, Baales, as modified by Shinno, teaches the system according to claim 4, wherein the control system is further configured to control the sequence of decelerations and accelerations of the vehicle as the function of the determined unevenness profile, the estimated level of pitching motion of the vehicle and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle during and after impacting the unevenness of the road. ([0009] provides damping for pitching motion when overcoming road unevenness which is a reduction in the pitching motion.)

In regards to claim 9, Baales, as modified by Shinno, teaches the method according to claim 1, further comprising controlling the sequence of decelerations and accelerations of the vehicle as the function of the determined unevenness profile, the estimated level of pitching motion of the vehicle and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle during and after impacting the unevenness of the road. ([0009] provides damping for pitching motion when overcoming road unevenness which is a reduction in the pitching motion.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bärecke et al. (US 11052720) teaches adjusting damping of a vehicle based on a determined unevenness of a roadway ahead of a vehicle.
Capello et al. (US 8350910) teaches an optical devices for detecting the condition of a road surface.
Um et al. (US 20140163836) teaches assessing the speed of a vehicle and whether the speed will result in discomfort for the driver when overcoming a bump.
Kim et al. (US 20180105208) teaches using a camera to determine the environment in an area around a vehicle. 
Munzinger (US 20190168766) teaches roadway unevenness sensors to sense features of the roadway. 
NPL Car Talk, “Today: What's the best way to approach a speed bump?” teaches it is ideal to slow a vehicle down and approach a speed bump at a speed of around 3 MPH as this will minimize damage. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661